Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear of what is meant by, “the electronic controller is configured to control the synchronous and asynchronous motors to generate respective portions of rotary power that combine to satisfy the torque request while the synchronous and asynchronous motors are operated with a combined efficiency that is greater than the combined efficiency of the synchronous and asynchronous motors when they are controlled in another manner in which the magnitudes of the
respective portions of the rotary power that are provided by the synchronous and asynchronous motors are different.” Not sure what is meant by combined efficiency is greater than what and is different means ?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-13, and 16-24 are rejected under 35 U.S.C. 102(a)(2) as being taught by Daila et al (US 9,789,871).
With respect to claim 1, Daila teaches a drive system for a vehicle, comprising: 
one or more electrically driven axles (105/111), each of the one or more electrically driven axles having a drive gearbox (107/113) that is adapted to transmit rotary power to an associated set of vehicle wheels to propel the vehicle; 
a transmission subsystem (303/403) drivingly coupled to the drive gearbox of each of the electrically driven axles; 
a synchronous motor (103) that is drivingly coupled to the transmission subsystem; 
an asynchronous motor (109) that is drivingly coupled to the transmission subsystem; and 
an electronic controller (119/121) having a memory (127) with a map (column 4, lines 5-9) containing information for controlling at least one of the synchronous and asynchronous motors responsive to at least a torque request (column 2, lines 17-30) and a shaft speed of (column 7, lines 35-54; speed) the at least one of the synchronous and asynchronous motors, wherein over at least a substantial portion of the operating range of the drive system,
 the electronic controller is configured to control the synchronous and asynchronous motors to generate respective portions of rotary power that combine to satisfy the torque request while the synchronous and asynchronous motors are operated with a combined efficiency that is greater than the 
With respect to claim 2, Daila teaches wherein the synchronous motor comprises a permanent magnet (PM) motor (103).
With respect to claim 3, Daila teaches wherein the synchronous motor comprises a switched reluctance motor (109).
With respect to claim 4, Daila teaches wherein the asynchronous motor comprises an induction motor (column 5, lines 60-61).
With respect to claim 5, Daila teaches further comprising a first power inverter (115) that is independently associated with the synchronous motor, the first power inverter being configured to power the (column 5, lines 5-6) synchronous motor responsive to the control of the controller.
With respect to claim 6, Daila teaches further comprising a second power inverter (117) that is independently associated with the asynchronous motor, the second power inverter being configured to control (column 5, lines 5-6) the asynchronous motor responsive to the control of the controller.
With respect to claim 7, Daila teaches wherein the map employs a first parameter, which relates to a magnitude of the torque request, and a second parameter, (column 4, lines 5-6) which relates to the shaft speed of at least one of the synchronous and asynchronous motors, to determine respective portions of the rotary power to satisfy the torque request (column 2, lines 17-30) that are to be provided by the synchronous motor and the asynchronous motor.
With respect to claim 11, Daila teaches wherein the at least a substantial portion of the operating range of the drive system includes a majority of the operating range of (column 7, lines 35-54) the drive system.

providing an electronic drive unit (EDU) subsystem (123) including a first electric motor (103), a second electric motor (109) and a transmission (303/403) subsystem, the first and second electric motors having differing operating characteristics (PM vs SRM); and 
controlling the first and second electric motors to output rotary power simultaneously to the transmission subsystem, wherein the first electric motor and the second electric motor are controlled to output a predetermined first portion and a predetermined second portion, (column 5, lines 48-54) respectively, of the rotary power that is transmitted to the transmission subsystem to drive at least one axle (105/111) of the vehicle;
wherein controlling the first and second electric motors comprises using a map (column 4, lines 5-9) stored in a memory (127) that permits a controller (119/121) to determine the first portion of the rotary power that is to be provided by the first electric motor based upon a torque request (column 2, lines 17-30) signal, and wherein over at least a substantial portion of an operating range of the drive system, the first and second motors are controlled to generate respective portions of rotary power that combine to satisfy the torque request while the first and second motors are operated with a combined efficiency that is greater (column 5, lines 35-45) than the combined efficiency of the first motor and the second motor when the first motor and the second motor are controlled in another manner in which the magnitudes of the respective portions of the rotary power that are provided by the first and second motors are different.
With respect to claim 13, Daila teaches wherein the first motor is an asynchronous motor (109) and the second motor is a synchronous motor (103).

With respect to claim 17, Daila teaches drive system for a vehicle, comprising: 
a synchronous motor (103) having a first motor output; 
an asynchronous motor (109) having a second motor output; a gearbox unit (107) that is adapted to transmit rotary power to a pair of vehicle wheels (135/136); 
a transmission (303) drivingly coupled to the first and second motor outputs, the transmission transmitting rotary power from the synchronous and asynchronous motors to the gearbox unit; and 
an electronic controller (119/121) configured to control at least one of the synchronous and asynchronous motors responsive to a torque request such that each of the synchronous motor and the asynchronous motor produce rotary power with a respective magnitude such that the combined rotary power produced by the synchronous motor and the asynchronous motor satisfies the torque request; 
wherein over a significant portion of the operating range (column 7, lines 35-54) of the drive system, the controller is configured to vary the respective magnitudes of the rotary power provided by the synchronous and asynchronous motors to satisfy the torque request (column 2, lines 17-30) in a manner that maximizes a combined efficiency (column 5, lines 35-45) of the synchronous and asynchronous motors in a predetermined manner (column 5, lines 48-54).
With respect to claim 18, Daila teaches wherein the at least a substantial portion of the operating range of the drive system includes a majority of the operating range (column 7, lines 35-54) of the drive system.
With respect to claim 19, Daila teaches wherein the controller employs a map (column 4, lines 5-9) containing information for controlling at least one of the synchronous and asynchronous motors, wherein the map employs a first parameter, which relates to a magnitude of the torque request (column 
With respect to claim 20, Daila teaches wherein the map includes information for controlling both of (column 4, lines 46-54) the synchronous and asynchronous motors.
With respect to claim 21, Daila teaches drive system for a vehicle, comprising: a synchronous motor (103) having a first motor output; an asynchronous motor (109) having a second motor output; 
a first gearbox unit (107) driven by the synchronous motor (103), the first gearbox unit being adapted to transmit rotary power to a first pair of vehicle wheels (135/136); 
a second gearbox unit (109) driven by the asynchronous motor (109), the second gearbox unit being adapted to transmit rotary power to a second pair of vehicle wheels (137/138); and 
an electronic controller (119/121) configured to control at least one of the synchronous and asynchronous motors responsive to a torque request such that each of the synchronous motor and the asynchronous motor produce rotary power with a respective magnitude such that the combined rotary power produced by the synchronous motor and the asynchronous motor satisfies the torque request (column 2, lines 17-30); 
wherein over a significant portion of the operating range of the drive system, the controller is configured to vary the respective magnitudes of the rotary power provided by the synchronous and asynchronous motors to satisfy the torque request in a manner that maximizes a combined efficiency (column 5, lines 25-35) of the synchronous and asynchronous motors in a predetermined manner (column 5, lines 48-54).

With respect to claim 23, Daila teaches wherein the controller employs a map (column 4, lines 5-9) containing information for controlling at least one of the synchronous and asynchronous motors, wherein the map employs a first parameter, which relates to a magnitude of the torque request (column 7, lines 35-54; power/torque), and a second parameter, which relates to the shaft speed (column 7, lines 35-54; speed) of at least one of the synchronous and asynchronous motors, to determine respective portions of the rotary power to satisfy the torque request that are to be provided by the synchronous motor and the asynchronous motor.
With respect to claim 24, Daila teaches wherein the map includes information (column 4, lines 46-54) for controlling both of the synchronous and asynchronous motors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daila et al (US 9,789,871).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use transmission thru a single gearbox, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 9, Daila does not teach wherein the transmission subsystem drivingly couples both the synchronous and asynchronous motors to a common drive gearbox.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use transmission thru a single common gearbox, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 10, Daila does not teach wherein the transmission subsystem drivingly couples the synchronous motor to a first drive gearbox and drivingly couples the asynchronous motor to a second drive gearbox.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use transmission thru a two seperate gearbox, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use transmission thru a single common gearbox, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 15, Daila does not teach wherein the first motor drives a first gearbox unit through the transmission subsystem, wherein the second motor drives a second gearbox unit through the transmission subsystem, wherein rotary power input to the first gearbox unit is transmitted to a first pair of driven wheels, and wherein rotary power input to the second gearbox unit is transmitted to a second pair of driven wheels.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use transmission thru a two seperate gearbox, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/               Primary Examiner, Art Unit 2846